Citation Nr: 0514623	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  99-08 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel







INTRODUCTION

The veteran had active service from May 1968 to May 1970.

This appeal arises from rating decisions of the Montgomery, 
Alabama Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was exposed to acoustic trauma while in 
active military service.  

3.  The veteran suffers from bilateral sensorineural hearing 
loss that is the likely result of exposure to acoustic trauma 
during service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred during active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's DD Form 214 shows that he was a production 
engineer.  The veteran's entrance service medical records are 
largely unavailable.  A copy of the February 1968 physical 
examination is of record, but the audiometric findings are 
unreadable.  

On audiological evaluation in March 1975, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
30
40
LEFT
20
5
20
50
45

On VA audiologic evaluation in August 1998, the veteran 
reported suffering from bilateral decreased hearing since 
1969.  He was exposed to excessive noise in the military 
while rebuilding tanks and other armored vehicles without the 
use of ear protection.  Upon audiometric testing, the 
diagnoses were bilateral mild to moderately severe high 
frequency sensorineural hearing loss.  

On VA audiology examination in July 2002, excessive exposure 
to tank noise was reported in the service.  Audiometric 
evaluation revealed bilateral mild to moderately severe 
sensorineural hearing loss.  The examiner noted that the 
veteran's hearing loss could be the result of acoustic 
trauma.  However, the examiner did not believe that hearing 
loss was cause by active service as hearing loss was not 
identified until an army reserve examination in 1990. 

The veteran indicated in January 2003 that his military 
occupational specialty was a production engineer.  As a 
result, he was exposed to loud noise in the disassembling of 
large vehicles with the use of heavy cranes, air wrenches, 
and grinding equipment.  

By rating decision in October 2003, service connection was 
granted for tinnitus based on a history of being exposed to 
excessive noise in service.  

On VA audiology examination in September 2004, the veteran 
reported having had difficulty with his hearing since 1970.  
The diagnosis was bilateral mild to severe sensorineural 
hearing loss.  It was noted that the record first showed the 
presence of hearing loss in 1975.  It was felt that the 
veteran sustained hearing loss as a result of acoustic 
trauma; however, it was not present until he was in the 
reserves.  As the service medical records are unavailable, 
the examiner opined that it was difficult to resolve this 
issue without resorting to mere speculation.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  Where a veteran served 90 days or 
more and an organic disease of the central nervous system 
(high frequency hearing loss) becomes manifest to a degree of 
ten (10) percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

It is the veteran's contention that he suffers from bilateral 
hearing loss that is the result of acoustic trauma suffered 
during service.  The veteran's DD Form 214 shows that he 
served in the army as a production engineer.  In January 
2003, the veteran indicated that his work as a production 
engineer involved disassembling large vehicles like tanks 
using heavy cranes, air wrenches, and grinding equipment.  He 
has further indicated that hearing protection was not used in 
the late 1960s.  Therefore, based on the above evidence, the 
Board finds that the veteran was exposed to significant 
levels of acoustic trauma in service while working as a 
production engineer. 

Audiological testing results first showed the presence of 
bilateral hearing loss in March 1975, less than five years 
after separation from service.  The veteran has continued to 
be diagnosed with bilateral mild to moderately severe 
sensorineural hearing loss.  These diagnoses are based on 
audiological findings that meet the definition of hearing 
loss for VA purposes under section 3.385 above.  

In the case of Hensley v. Brown, 5 Vet. App. 155 (1993), the 
Court held that service connection will be granted on a 
direct incurrence basis for a hearing disability which is 
initially manifest after service when the evidence 
demonstrates that the post service hearing disability is 
casually related to acoustic trauma (injury) in service.  

The veteran was afforded two VA examinations.  The Board does 
not find persuasive the conclusion in either report of 
examination.  The July 2002 opinion was based on inaccurate 
facts (first diagnosis of hearing loss dates from 1975--not 
1990), and therefore this opinion lacks probative value.  

The veteran was afforded another examination in September 
2004 specifically to obtain another nexus opinion.  However, 
the report of examination concludes with the statement that 
the examiner was unable to provide a nexus opinion as to do 
so would require resorting to mere speculation.  As a result, 
this statement lacks probative value as the examiner failed 
to provide the requested nexus opinion based on the "at 
least as likely as not" standard.  

It is of significant importance that the VA has granted 
service connection for tinnitus based on an acknowledged link 
between the veteran's exposure to acoustic trauma in service 
and the subsequent development of tinnitus.  The veteran is 
currently advancing a claim of service connection for hearing 
loss based on the identical putative nexus between acoustic 
trauma in service and hearing loss that was diagnosed several 
years after service.  The VA examiner in July 2002 
specifically noted that the veteran's hearing loss could be 
the result of acoustic trauma.  And the Board notes that the 
veteran is competent to say that the initial onset of hearing 
loss dates from service.  Moreover, in September 2004, the VA 
examiner opined that the veteran sustained hearing loss as a 
result of acoustic trauma.  

In view of these facts, in concert with the holding in 
Hensley and, with the resolution of reasonable doubt in favor 
of the veteran, the Board finds that the evidence supports 
the claim of service connection for bilateral hearing loss 
that is the result of his known exposure to acoustic trauma 
in service.  

The Board also acknowledges the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002)).  The Act imposes 
certain notification requirements and clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims.  As the service connection issue on appeal is being 
granted in full, the Board finds no prejudice has resulted to 
the veteran's due process rights regardless of whether there 
have been any deficiencies 


in the development of this issue in terms of adjudicative 
compliance with the VCAA. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


